Citation Nr: 0334588	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of an overpayment of improved 
disability pension in the amount of $18,985.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran and K.D.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from August 1962 to 
August 1966.  
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision by the Committee on 
Waivers and Compromises (COW) at the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's request for waiver of 
recovery of an overpayment of improved disability pension in 
the amount of $18,985.  In denying the waiver request, the 
COW found that the creation of the overpayment was the result 
of bad faith on the part of the veteran in misreporting his 
income in a manner that concealed his receipt of Social 
Security Administration disability benefits.  The veteran and 
his wife testified at a hearing held at the RO in September 
2001 in connection with the appeal, and the veteran testified 
at a Travel Board hearing before the undersigned in June 
2003.  


FINDINGS OF FACT

1.  The veteran was awarded improved death pension in 
November 1997 at a rate computed on the basis of his report 
that he had no countable income from any source other than 
his wife's earnings of $5,000; his wife also had non-
countable income from Supplemental Security Income (SSI) of 
$624 per month.  

2.  At the time of the initial award and on various 
subsequent occasions, the veteran was notified in writing 
that he was obligated to report all changes of income and 
that failure to do so could result in creation of an 
overpayment subject to recovery.  

3.  In February 1999 the veteran executed a VA eligibility 
verification report for pension in which he reported that his 
countable family income consisted of his wife's earnings of 
$6,349 and that he, his wife and his child received income 
from SSI; he did not report the award of other Social 
Security benefits.  

4.  In a February 2000 eligibility verification report the 
veteran reported that neither he nor his son had any income 
from any source and that his wife's income from earnings was 
$6,620 in 1999 and would be $6,700 in 2000; he did not report 
the award of Social Security benefits.  

5.  Social Security disability benefits were awarded to the 
veteran in January 1998.  

6.  The veteran did not report the award of Social Security 
Administration disability benefits in an eligibility 
verification report filed in February 1999.  

7.  The veteran's pension award was retroactively terminated 
in April 2000 because his countable family income including 
Social Security Administration disability benefits exceeded 
the income limit for receipt of pension.  

8.  The veteran's repeated failure to report all income from 
all sources promptly and accurately and a pattern of 
deceptive dealings with VA for the purpose of obtaining VA 
benefits to which he knew he was not properly entitled 
constituted bad faith.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension 
benefits is precluded by bad faith on the part of the veteran 
in the creation of the indebtedness.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.271(a), 
3.660(a)(1) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the VA notification and duty to assist obligations 
owed to claimants.  However, in Barger v. Principi, 16 Vet. 
App. 132, 138 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the notice and duty to 
assist provisions of the VCAA do not apply to chapter 53 
waiver of recovery matters.  

Factual background

The veteran has been rated permanently and totally disabled 
for pension purposes since November 1997.  

A claim for pension benefits was received from the veteran in 
November 1997.  He reported income that consisted only of his 
wife's Supplemental Security Income (SSI) in the amount of 
$624 per month and earnings of $5,000 per year.  He reported 
that he had applied for Social Security Administration 
benefits other than SSI in September 1997.  

The veteran was notified by letters dated in November 1997 
that he had been awarded improved pension benefits for 
himself and a dependent wife and child.  The letters set 
forth the income information upon the award was based and 
explained the veteran's obligations as a pension recipient, 
including the need to report all changes of income and 
unreimbursed medical expenses.  He was advised that failure 
to do so could result in an overpayment that he might have to 
repay.  

In February 1999 the veteran executed a VA Form 21-0516, 
Improved Pension Eligibility Verification Report, in which he 
reported that he, his wife and his child received income from 
SSI.  His wife had received income from earnings in the 
amount of $6,349 in 1998.  He reported that there had been no 
change of income in 1998.  

In a May 1999 letter, the RO notified the veteran of 
revisions on his pension award based on income and medical 
expense information received in February 1999.  The letter 
indicated that the only source of countable family income 
used to compute the award from January 1, 1998, was his 
wife's earning of $6,349.  

In an Eligibility Verification Report dated in February 2000 
the veteran reported that neither he nor his son had any 
income from any source and that his wife's income from 
earnings was $6,620 in 1999 and would be $6,700 in 2000.  

In April 2000 the RO learned from a telephone contact with 
the Social Security Administration that the veteran had been 
in receipt of benefits from that agency since January 1998 
when payments of $1,322 per month had begun.  An award of $45 
per month for his son had begun in October 1999.  

In April 2000 the RO notified the veteran that it was 
proposing to terminate his pension payments retroactively 
from February 1998 in view of his receipt of previously 
unreported income from Social Security benefits.  The veteran 
was give an opportunity to submit evidence that the proposed 
action should not be taken.  He did not respond.  In June 
2000 the RO received notice that the veteran's wife had been 
in receipt of Social Security benefits since November 1997.  
In June and July 2000 the veteran received notices that his 
award had been terminated from February 1998 and that the 
present overpayment had been created.  

The veteran and his wife testified at a hearing at the RO in 
September 2001 that he had never received anything in writing 
from the Social Security Administration saying that he was 
receiving disability benefits and that all of the papers sent 
to him said SSI.  He stated that he had called the Social 
Security Administration regularly every three months and was 
told that he was receiving SSI.  He claimed that when he had 
become eligible for Medicare he had called up and been told 
he was on SSI rather than disability.  He stated that the 
Social Security Administration employees would not give him 
their names.  The hearing officer granted the veteran a 
period of 60 days after the hearing in which to submit copies 
of the Social Security Administration award letters.  None 
were subsequently received.  

Additional material received at the hearing included Social 
Security Administration documents that included 
acknowledgment of claims for benefits for the veteran, his 
wife and his child.  Also received were notices entitled 
"Your New Benefit Account" that were apparently issued in 
December 1999 to provide notice of the new rate of Social 
Security benefits to be paid to the veteran, his wife and 
their child in 2000.  The letter to the veteran stated that 
"[I]f you receive disability benefits or Supplemental 
Security Income payments, you must report all earnings."  

Through a further telephone contact with the Social Security 
Administration in March 2003, the RO ascertained that the 
veteran had initially become entitled to Social Security 
disability benefits in November 1997 at a monthly rate of 
$1,322 and that the first check had been issued in January 
1998.  The Social Security Administration representative 
stated that there was no evidence of a computer error that 
would have led the veteran to believe that he was getting SSI 
rather than disability benefits.  The representative 
confirmed that all appropriate letters for Social Security 
Administration benefits had been issued.  

At his June 2003 Travel Board hearing, the veteran reiterated 
that he thought he had been receiving SSI rather than Social 
Security disability benefits and that he had been told that 
there was a computer error.  He claimed that he had asked the 
Social Security Administration to notify him of the switch 
from SSI to disability but that this had never been done 
because of the computer error.  

Legal criteria 

A VA pension recipient must notify VA of all circumstances 
which will affect his entitlement to receive, or the rate of, 
the benefit being paid. Such notice must be furnished when 
the recipient acquires knowledge that his income has changed. 
38 C.F.R. § 3.660(a)(1) (2003).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  
38 C.F.R. § 3.271.

Overpayments of any benefits under any of the laws 
administered by the Secretary are subject to recovery if not 
waived.  An overpayment shall be waived if it is determined 
that recovery of the indebtedness would be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963(a) (2003).  

The "equity and good conscience" standard will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  
Consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1)  the fault of the 
debtor; (2) balancing of faults between the debtor and the 
VA; (3) undue hardship of collection on the debtor; (4) 
whether recovery would defeat the purpose of an existing 
benefit to the veteran; (5) unjust enrichment of the veteran; 
and, (6) whether the veteran changed positions to his/her 
detriment in reliance upon VA benefits.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.965(a) (2003).  

However, waiver of recovery of an indebtedness is statutorily 
precluded if there is an indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the claimant.  38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. § 1.965(b) (2003).  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994); Farless v. Derwinski, 2 Vet. App. 555, 
556 (1992).  The burden of proof in establishing bad faith or 
fraud and misrepresentation lies solely with the Government.  

The term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain at another's expense.  A 
debtor's conduct in connection with a debt arising from VA 
benefits exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in loss to the Government.  
38 C.F.R. § 1.965(b)(2) (2003).  

Under 38 C.F.R. § 1.962(b) a misrepresentation of such degree 
as to preclude waiver "must be more than non-willful or mere 
inadvertence." 



Legal analysis 

The veteran is not contesting the creation or the amount of 
the overpayment charged in this case; consequently, 
consideration will be limited to the issue of entitlement to 
waiver of recovery of the overpayment.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 433 (1991).  In adjudicating the 
waiver issue, the question of whether recovery of the 
overpayment would be against equity and good conscience 
cannot be considered unless it is first shown that the 
indebtedness was not the result of bad faith, fraud or 
misrepresentation by the veteran.  The RO has found that the 
granting of a waiver is precluded in this case by bad faith 
on the part of the veteran in misreporting his countable 
income for pension purposes.  

The veteran's initial award of improved pension in November 
1997 was based on information reported in his original 
application to the effect that his countable family income 
was limited to his wife's earnings.  A claim for Social 
Security Administration benefits based on disability was 
pending at that time and benefits were authorized in January 
1998 at a rate which, had VA known of the award, would have 
raised his countable income to a level that would have 
precluded continued payment of pension.  The veteran did not 
notify VA of the Social Security award despite clear and 
comprehensive instructions provided to him in November 1997 
when pension was awarded, which advised him that all changes 
of income must be reported.  He likewise failed to disclose 
the Social Security income in eligibility verification 
reports filed in February 1999 and August 2000.  

The veteran does not deny that he was aware that the Social 
Security disability benefits that he and his family members 
received was countable income while the SSI payments that he 
had received since earlier in 1997 were not.  Indeed, he has 
described a clear understanding of the distinction between 
the two benefits.  His only contention is that, because of an 
alleged Social Security Administration computer error, he did 
not know that the payments he received were based on 
disability and were not SSI.  

The Board is unable to accept the allegation that the veteran 
was unaware that Social Security benefits based on disability 
had been awarded.  The Social Security Administration has 
reported that the proper notices were sent to him.  The 
veteran acknowledges that he received notices from that 
agency but claims that they did not advise him of the award 
of disability benefits.  He and his wife both indicated that 
they still had the notices.  The veteran was offered an 
opportunity to substantiate his contentions by submitting 
copies of them following his RO hearing but he did not do so.  
Furthermore, the notice letters he did submit referred 
specifically to Social Security benefits and cited SSI as a 
separate income source that would have to be reported if he 
returned to work.

The veteran's claim that incorrect information concerning the 
nature of his benefits was furnished to him because of a 
"computer error" in the Social Security Administration 
system is unsubstantiated and implausible.  The agency itself 
has denied that such an error occurred.  The veteran has 
furnished no information as to the dates of his claimed 
inquiries to the agency to ascertain when disability benefits 
would commence; conveniently, he claims that the 
representatives refused to give their names.  At his RO 
hearing the hearing officer urged him to physically go to the 
Social Security Administration facility, talk to a 
supervisor, and obtain a definitive written statement as to 
the existence of computer error.  The veteran did not do so, 
and the omission may reasonably be interpreted as an 
indication that he knew that such a statement would not 
support his allegation or be forthcoming.  

The Board does not believe that factual inaccuracy of a 
statement by itself constitutes bad faith under the 
regulatory criteria, but the veteran's statements go beyond 
mere inaccuracy.  His accounts of receiving incorrect 
information from the Social Security Administration on 
repeated occasions over an extended period of time appear, in 
the absence of supporting evidence and in the face of 
conflicting information from the Social Security 
Administration, to be consistent with a deliberate effort to 
conceal the fact that he had knowingly failed to report his 
Social Security income.  The Board believes that his after-
the-fact obfuscation of what he knew and when he knew it is 
clear evidence of a lack of good faith in dealing with VA.  

Upon consideration of the above and affording him the benefit 
of the doubt, the Board is thus constrained to find that the 
veteran's repeated failure to report the correct nature and 
amount of his income and the disingenuous nature of his 
explanations for such failure is consistent with a willful 
intent on his part to obtain or retain VA benefits to which 
he knew he was not entitled.  At the very least, it indicates 
an intent to seek an unfair advantage.  Accordingly, the 
Board finds that there was bad faith on his part in the 
creation of the overpayment.  

The veteran has offered evidence that a denial of a waiver 
will result in hardship for him and his family.  However, as 
previously noted, where bad faith is shown, consideration of 
the waiver claim under the equity and good conscience 
standard, including the question of financial hardship, is 
barred by statute.  38 U.S.C.A. § 5302.  


ORDER

Waiver of recovery of an overpayment of Improved Disability 
Pension in the amount of $18,985 is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



